Citation Nr: 0829587	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from October 1946 to January 
1948.  He passed away on November 17, 1975.  The appellant is 
the veteran's widow.  

The instant appeal arose from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Sioux Falls, South Dakota, which denied the appellant's 
request to reopen her claim for service connection for the 
cause of the veteran's death.  The appellant appealed to the 
Board of Veterans' Appeals (Board) for review.  Subsequently, 
the Board issued a Decision in October 2007 that found that 
the appellant had not submitted new and material evidence 
sufficient to reopen her claim.  

Following the Board's denial, the appellant was notified of 
the Board's Decision.  She subsequently appealed the matter 
to the United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  The Secretary then submitted an 
Appellee's Motion for Remand; said document asked that the 
Court vacate the October 2007 Board decision and remand the 
claim to the Board for additional action.  The Court 
subsequently agreed with the Secretary and in March 2008, the 
Court issued an Order that granted the Appellee's Motion for 
Remand.  The claim has since been returned to the Board for 
action.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2007), this case has been 
advanced on the Board's docket for good cause shown.

Because the Board is reopening the claim and finding that 
additional action occur with respect to the issue on appeal, 
said issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in the decision portion of this Decision/Remand.  

2.  The veteran died in November 1975.  The cause of death 
listed on the Certificate of Death was metastatic 
adenocarcinoma - primary site not found.  

3.  Service connection for the cause of the veteran's death 
was denied by the agency of original jurisdiction in an April 
1976 rating decision.  The basis for that decision was that 
the evidence did not show that the veteran's carcinoma was 
related to or caused by his service or due to exposure to 
radiation, as contended by the appellant.  She did not appeal 
that decision.  

4.  The evidence received subsequent to the April 1976 RO's 
decision includes the veteran's terminal medical records, an 
autopsy report, statements by the appellant along with 
friends and family, and other medical records of the veteran.  
This evidence, by itself or when considered with previous 
evidence of record, does possibly relate to an unestablished 
fact necessary to substantiate the claim, and there is a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1976 RO decision denying entitlement to service 
connection for the cause of the veteran's death is final.  38 
U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1975); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for the cause of 
the veteran's death has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to the appellant in July 2002 by the agency of 
original jurisdiction (AOJ).  The letter was issued prior to 
the initial AOJ decision.  This letter informed the appellant 
of what evidence was required to substantiate the claim, and 
of her, and VA's, respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran had been treated prior to his 
death, and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and her various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

The Board would add that the VCAA notification letter also 
complied with the content requirements as established in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  For example, it advised 
her that the claim was previously denied and explained what 
would constitute "new" and "material" evidence.  It also 
included a statement of the fourth element that indicated the 
elements needed to establish the underlying claim of service 
connection for the cause of the veteran's death.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of her claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing new and material evidence claims along 
with service connection and cause of death claims.  She has 
been advised of the evidence considered in connection with 
her appeal and what information VA and the appellant would 
provide.  She has been told what the VA would do to assist 
her with her claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claims 
with respect to the issue involving the cause of the 
veteran's death was received after that date (May 6, 2002), 
those regulatory provisions do apply.

As noted above, the matter of the appellant's entitlement to 
service connection for the cause of the veteran's death has 
been the subject of an adverse prior final decision.  As a 
result, service connection for this disability may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
considered by agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The veteran service in the US Army after the ending of World 
War II.  He was assigned to occupied Japan.  He arrived in 
Japan on December 30, 1946, and remained there until January 
5, 1948.  After he was discharged from service, he did not 
apply for VA compensation benefits.  He did, however, apply 
for other VA-administered benefits.  It is noted that in 
applying for those benefits, the veteran listed his 
enlistment, his sole enlistment, as running from October 1946 
to January 1948.  This is contrary to what the veteran's 
widow later claimed.  

In 1975, he began receiving treatment for cancer.  He was 
specifically diagnosed as having metastatic adenocarcinoma.  
Subsequent to the treatment, the veteran passed away on 
November 17, 1975.  Following his death, the appellant, his 
wife, applied for VA compensation and pension benefits.  

The RO reviewed the veteran's claims folder and the 
Certificate of Death.  After finishing said review, service 
connection for the cause of the veteran's death was denied.  
That denial was issued on April 23, 1976.  In denying the 
claim, the RO stated that while veteran was stationed in 
Japan following World War II, there was no evidence linking 
his cancer with his possible exposure to radiation while on 
duty in the Hiroshima area or with his military service in 
general.  The appellant was notified of the decision but she 
did not appeal the action.  Hence, the RO's decision became 
final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1975); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Since that decision, the appellant has submitted the 
veteran's terminal hospital records, an autopsy report, 
written statements, and other medical treatment records.  Of 
note is an autopsy report of November 17, 1975, which notes 
that clinical diagnosis for the veteran's death was widely 
metastatic adenocarcinoma (primary unknown) with a 
pathological diagnosis of adenocarcinoma of the right lung 
with metastases to the right and left pleurae, the liver, 
gallbladder, left adrenal gland, right lobe the thyroid 
gland, the lymph nodes, and bone and bone marrow.  

Although the appellant has provided these various documents 
and statements to the RO, the RO has concluded that the 
appellant has not submitted new and material evidence 
sufficient to reopen her claim.  The appellant has appealed 
the RO's action to the Board for resolution.

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
the cause of the veteran's death may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
considered by agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, an April 1976 rating decision denied the 
appellant's claim seeking entitlement to service connection 
for the cause of the veteran's death.  The basis for that 
denial was that the evidence did not show that the veteran's 
cancer was caused by or the result of his exposure to in-
service radiation.  The appellant was notified of that 
decision but she did not perfect her appeal; hence, that 
decision became final.  

After reviewing the evidence submitted by the appellant, the 
Board finds that this evidence is new.  It was not of record 
prior to April 1976.  This evidence is material because it 
does substantiate a previously unestablished fact.  The 
evidence does suggest and insinuate that the veteran may have 
suffered from lung cancer along with a myriad of other 
cancers, and that since lung cancer can be a presumptive 
disease pursuant to 38 C.F.R. §§ 3.309 and 3.311 (2007), this 
evidence is material because it does relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for the cause of the veteran's death 
is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2007).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the appellant was 
actually exposed to radiation while in service and if so, 
whether that radiation exposure may have caused or resulted 
in the veteran's death.  


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is reopened, and to this extent, the 
appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death, the VA has a duty to 
develop the appellant's claim prior to the issuance of a 
decision on the merits of the claim.  To ensure that the VA 
has met its duty to assist the appellant in developing the 
facts pertinent to her claim, in accordance with the VCAA, 
and to ensure full compliance with due process requirements, 
this case must be REMANDED to the RO/AMC for the further 
development of evidence.

Since the appellant's claim is based in part on allegations 
of exposure to ionizing radiation in service, her entitlement 
must be considered under the provisions of the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727-29 (1984).  When it has been determined that 
a veteran has been exposed to ionizing radiation in service, 
and he subsequently develops a potentially radiogenic 
disease, the claim will be referred to the Under Secretary 
for Benefits (USB) for further consideration.  The USB is to 
consider the claim with reference to specified factors and 
may request an advisory medical opinion from the Under 
Secretary for Health; if, after this consideration, the USB 
determines that there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in 
service, the USB shall so inform the RO in writing, setting 
forth the rationale for this conclusion.  38 C.F.R. § 3.311 
(2007).

The Court has further held that a claim for service 
connection based on 38 C.F.R. § 3.311 (2007) is a unique type 
of service connection claim, and that pursuant to that 
regulation, VA must furnish special assistance to the 
appellant as provided for in the regulation.  Hilkert v. 
West, 11 Vet. App. 284 (1998).  In cases based on radiation 
exposure, a request for dose information will be made to the 
Department of Defense in claims based on atmospheric nuclear 
weapons test participation, and in claims based on 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  In all other claims 
involving radiation exposure, records concerning the 
veteran's exposure to radiation will be forwarded to VA's 
Under Secretary for Health for preparation of a dose 
estimate.  38 C.F.R. § 3.311(a)(2)(i-iii) (2007).  The Board 
observes that the RO has not confirmed that the veteran was 
exposed to radiation in service, and a dose estimate has not 
yet been obtained in accordance with 38 C.F.R. § 
3.311(a)(2)(iii) (2007).  Because this has not been 
accomplished, the claim must be returned for additional 
development.
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
her claim for service connection for the 
cause of the veteran's death as secondary 
to exposure to ionizing radiation; must 
inform the claimant about the information 
and evidence that VA will seek to 
provide; must inform the claimant about 
the information and evidence the claimant 
is expected to provide; and must request 
or tell her to provide any evidence in 
her possession that pertains to the issue 
on appeal.

The claims file must include 
documentation that there has been 
compliance with VA's duties to notify and 
assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO/AMC should obtain from the 
service department any DD Form 1141, 
Record of Exposure to Ionizing Radiation, 
kept in the veteran's service personnel 
records file, as well as his other 
service personnel records, which should 
be incorporated into the claims folder.  
The service department should be 
additionally asked to comment on whether 
it was possible that the veteran was 
exposed to ionizing radiation while he 
performed military duties in Hiroshima, 
Occupied Japan, in 1946, 1947, and 1948, 
as his widow has so claimed.  All 
information obtained should be included 
in the claims folder for review.

3.  Thereafter, the Defense Nuclear 
Agency should prepare a radiation dose 
estimate after it is furnished with 
information necessary for it to prepare 
one.  The furnished information should 
include the veteran's DD Form 1141, if 
existent, as well as any statements made 
by the appellant concerning her husband's 
exposure, in accordance with Department 
of Veterans Benefits (DVB) Circular 21-
88-11 (March 3, 1989).  After a radiation 
dose estimate has been obtained, the 
RO/AMC should follow the procedural and 
adjudicative requirements of 38 C.F.R. § 
3.311b (2007), including specifically 
those at 38 C.F.R. § 3.311b(b)(iii) and 
(c) (2007), and Combee v. Brown, 1994 WL 
470364 (Fed. Cir. Sept. 1, 1994).

In any review of the claim under 38 
C.F.R. § 3.311(c) (2007), any opinion 
provided by the VA Under Secretary for 
Benefits, or designee of the VA Under 
Secretary for Benefits, must be 
thoroughly explained and an adequate 
rationale for any conclusion or 
conclusions reached should be provided.

In accordance with the guidance in Stone 
v. Gober, 14 Vet. App. 116 (2000), such 
an opinion need not explicitly discuss 
each of the 38 C.F.R. § 3.311(e) factors, 
but it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
VA Under Secretary for Health.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical record review report.  If the 
requested report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
her accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the claims 
for benefits since the last adjudication, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


